DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 1, 2022 has been entered.

Withdrawn Rejections
Any rejections and or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn due to Applicant’s amendments and/or arguments in the response dated June 1, 2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 5 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Hannington et al. (USPGPub 2013/0071589 A1).

Hannington et al. disclose a label (Figures; Abstract) comprising: a label substrate (Figures 6 and 7, #16; Paragraph 0042); an adhesive adjacent said substrate (Figures 6 and 7, #20; Paragraph 0042); and a liner adjacent said adhesive (Figures 6 and 7, #18; Paragraph 0042); wherein said adhesive is disposed between said label substrate and said liner (Figures 6 and 7, #16, 18 and 20; Paragraph 0042; and wherein said label substrate is embossed to form an embossed section (Paragraph 0064, first sentence), and said liner is not embossed (Paragraph 0064, first sentence); and wherein an interior space is present between said embossed section and said adhesive or liner (Paragraph 0064, first sentence; Paragraph 0066); and wherein the adhesive is patterned in a manner such that the adhesive is disposed between a non-embossed or non-debossed section of the label substrate and the liner (Figures 6 and 7, #20; Paragraph 0042) as in claim 1.  With respect to claim 2, the label substrate is the only layer of said label that is embossed or debossed (Figure 10; Paragraph 0064, first sentence; Paragraph 0075).  Regarding claim 3, the label substrate includes styrene (Paragraph 0064; Page 7, Table 1).  For claim 4, the label substrate is chosen from a single ply polystyrene and a laminated polystyrene (Paragraph 0064; Page 7, Table 1).  In claim 5, the label substrate is chosen from a single ply of a thermoformable filmic substrate (Paragraph 0064; Page 7, Table 1).  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Dronzek, Jr. et al. (USPN 7,592,057) in view of Hannington et al. (USPGPub 2013/0071589 A1).

Dronzek, Jr. et al. discloses  label (Figure 1, #10; Abstract) comprising: a plurality of layers (Figure 1), wherein said plurality of layers includes at least (1) a label substrate (Figure1, #22), (2) a laminating adhesive (Figure 1, #16), and (3) a pressure sensitive label substrate (Figures 1, #20, 23 and 24); wherein the pressure sensitive label substrate comprises a label stock (Figure 1, #24), a pressure sensitive adhesive (Figure 1, #23), and a liner (Figure 1, #20); and wherein said pressure sensitive adhesive is disposed between said label stock  and said liner (Figure 1, #23). However, Dronzek, Jr. et al. fail to disclose said label substrate is embossed to form an embossed section, the adhesive is patterned in a manner such that the adhesive is disposed between a non-embossed section of the label substrate and the pressure sensitive label substrate, a label substrate is the only layer of said label that is embossed, the label substrate includes styrene, the label substrate is chosen from a single ply polystyrene and a laminated polystyrene, and the label substrate is chosen from a single ply of a thermoformable filmic substrate.

Hannington et al. also teach a label substrate (Figures 6 and 7, #16; Paragraph 0042); an adhesive adjacent said substrate (Figures 6 and 7, #20; Paragraph 0042); and a liner adjacent said adhesive (Figures 6 and 7, #18; Paragraph 0042); wherein said adhesive is disposed between said label substrate and said liner (Figures 6 and 7, #16, 18 and 20; Paragraph 0042; and wherein said label substrate is embossed to form an embossed section (Paragraph 0064, first sentence), and said liner is not embossed (Paragraph 0064, first sentence); and wherein an interior space is present between said embossed section and said adhesive or liner (Paragraph 0064, first sentence; Paragraph 0066); and wherein the adhesive is patterned in a manner such that the adhesive is disposed between a non-embossed section of the label substrate and the pressure sensitive label substrate (Figures 6 and 7, #20; Paragraph 0042) wherein the label substrate is the only layer of said label that is embossed or debossed (Figure 10; Paragraph 0064, first sentence; Paragraph 0075), the label substrate includes styrene (Paragraph 0064; Page 7, Table 1), or is chosen from a single ply polystyrene, a laminated polystyrene (Paragraph 0064; Page 7, Table 1), and a single ply of a thermoformable filmic substrate (Paragraph 0064; Page 7, Table 1) for the purpose of for the purpose of forming an embossed label substrate (Figures; Abstract).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a label substrate made of a single ply polystyrene, a laminated polystyrene, or a single ply of a thermoformable filmic substrate in Dronzek, Jr. et al. in order to form an embossed label substrate as taught by Hannington et al.

Allowable Subject Matter
Claim 14 is allowed.
The following is an examiner’s statement of reasons for allowance:

The closest prior art of record fails to teach or suggest the recited label.  The independent claim identifies the uniquely distinct features of a label that include the embossed or debossed portion of said liner is not in register with the embossed or debossed portion of said label substrate.  The closest prior art of record, Hannington et al. (USPGPub 2013/0071589 A1), discloses a different label construction, which either singularly or in combination, fail to anticipate or render obvious the above limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed June 1, 2022 have been fully considered but they are not persuasive.

In response to Applicant’s argument that Hannington fails to disclose “wherein the adhesive is patterned in a manner such that the adhesive is disposed between a non-embossed or non-debossed section of the label substrate and the liner”, the Examiner respectfully disagrees. Hannington clearly discloses the adhesive is patterned in a manner such that the adhesive is disposed between a non-embossed or non-debossed section of the label substrate and the liner (Figures 6 and 7, #20; Paragraph 0042).  The claim fails to define any specific pattern to the adhesive; therefore, the continuous coat of adhesive as shown by Hannington and the open language of the claim reads upon the amended claim.

In response to Applicant’s argument that Dronzek fails to disclose the invention of the newly amended claim 7, please see the newly presented rejection of Dronzek in view of Hannington.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia L Nordmeyer whose telephone number is (571)272-1496. The examiner can normally be reached 10am - 6:30pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Patricia L. Nordmeyer/
Primary Examiner
Art Unit 1788



/pln/
July 25, 2022